Title: To James Madison from William Bainbridge, 27 March 1817
From: Bainbridge, William
To: Madison, James


Respected Sir,Boston 27th. March 1817.
Permit me to trouble you with the perusal of the enclos’d copy of a letter, I have this day written to the Secretary of the Navy to remove, in case you have decided on my Claim, any unfavorable impressions on your mind, which a knowledge of the circumstances alluded to, in the enclos’d communication may have made. As an Officer of the American Navy I most assuredly have felt the highest respect for the late President of the U. States; and would have been the last to have treated his decisions with disrespect by making an appeal to any other. Permit me Sir, to add, with the sincerity I have always expressed myself towards you, my best wishes for your health & happiness; and to assure you of the sentiments of the unfeign’d respect of Your most Ob: & Humble Servant,
Wm. Bainbridge
